department of the treasury internal_revenue_service washington d c vid sec_53 - ygde - date noy contact person identification_number telephone number ti eo employer_identification_number legend e z o n i w dear sir or madam this is in reply to the request for a ruling regarding the termination of an employee_benefit_plan and the transfer of the funds remaining therein to several organizations described in section c of the internal_revenue_code m is a business_trust established pursuant to an order of the united_states bankruptcy count in connection with the insolvency of n obligations of n including those relating to the welfare_benefit plans previously operated by n represented that other than completion of the proposed transactions regarding the welfare_benefit plans the function and purpose of m has been substantially completed and it is expected that m will be dissolved shortly after the funds are transferred in accordance with this proposed transaction it is the successor_in_interest and assignee of certain assets and it has been n provided its employees a series of welfare benefits through a flexible benefits plan these benefits included a health care plan and a dependent care pian q is a_trust which was used by n to hold and invest the contributions it made and to pay or provide benefits to empioyees pursuant to the plans it has been represented that o is recognized as exempt under sec_501 of the code all benefits owed under the health care and dependent care plans have been paid and there are no outstanding benefit claims or liabilities m intends to use a portion of the remaining balance in each plan and the monies currently in o to pay all outstanding administrative expenses it will then amend the governing instruments for the plans and the trust and transfer all the remaining funds to various specified charities it has been represented that the administrative expenses will be insubstantial re as amended in the fetter of date the following rulings have been requested none of the transfers to the charities of funds held by o under the health care plan or the dependent care pian will be treated as a reversion under sec_4976 of the code or result in the imposition of the percent excise_tax under sec_4976 of the code on m or o none of the transfers to the charities of funds held by o under the health care pian or the dependent care plan will result in unrelated_business_taxable_income to m or o sec_501 of the code provides for the exemption from federal_income_tax of voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-1 of the income_tax regulations provides that for an organization to be described in sec_501 it must be an employees’ association membership in the association must be voluntary the organization must provide for the payment of life sick accident or other_benefits to its members and there can be no inurement other than by payment of permitted benefits to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-4 of the regulations provides that no part of the net earings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of permissible benefits whether prohibited inurement has occurred is a question to be determined with regard to all the facts and circumstances sec_1_501_c_9_-4 of the regulations provides that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_501 any assets remaining in the association after the satisfaction of alll liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits within the meaning of sec_1 50i c -3 pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer similarly a distribution to members upon the dissolution of the association will not constitute prohibited inurement if the amount distributed to members are determined pursuant to the terms of a collective bargaining agreement or on the basis of objective and reasonable standards which do not result in either unequal payment to similarly situated members or in disproportionate payments to officers shareholders or highly compensated employees of any employer contributing to or other funding the employees' association except as otherwise provided in the first sentence of this paragraph if the association's corporate charter articles of association trust instrument or other written instrument by which the association was created as amended from time to time provides that on dissolution its assets will be distributed to its member's contributing employers or if in the absence of such provision the law of the state in which the association was created provides for such distribution to the contributing employers the association is not described in sec_501 sec_511 of the code imposes a tax on the unrelated business taxable income’ of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less allowable deductions directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 re sec_513 of the code provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_4976 of the code imposes an excise_tax on an employer equal to percent of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund sec_4976 of the code defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer revrul_68_223 1968_1_cb_154 provides that the transfer of funds froma non-exempt employees welfare fund to an employees’ trust forming part of a pension_plan will not of itself disqualify the plan and trust under the provisions of sec_401 of the code nor affect the exempt status of the trust under sec_501 the information submitted establishes that m is the successor to n's obligations and as such is treated as a plan_sponsor for the purposes of sec_501 and sec_4976 of the code it has been represented that none of the welfare plans originally established by n have any outstanding debts or obligations other than an insubstantial amount of administrative fees however o has unused amounts remaining from its health and dependent care plans you propose to terminate the plans and the trust and donate the remaining funds to charities it has been represented that once this proposed transaction has been completed m will be dissolved as a general_rule the return of any portion of the funds he'd in a welfare_benefit_fund for the benefit of an employer is a disqualified_benefit and subjects the pian sponsor to the sec_4976 excise_tax however the sec_4976 excise_tax was enacted to establish meaningful sanction that would prohibit an employer from accumulating funds in a qualifying trust on a ax free basis and subsequently modifying the plan so it would cease to qualify for exemption it was felt tre previously existing sanctions loss of exemption or deductions for future contributions were insufficient determents appointed successor to n and for the purposes of this ruling would be considered a plan_sponsor for the purposes of this situation outside of the bankruptcy proceedings neither m nor n have any continuing business_purpose the sole remaining action is for m as the successor to n is to close the bankruptcy_estate therefore the funds remaining in the trusts will not be used to enhance or improve n's or any of its principals economic position or reputation in the community or to pay any obligations that n might still owe even though m is the successor_in_interest to n it has no susiness or interest in these funds and they will not be used for its benefit therefore neither m or n wii benefit by reason of the transfer of the remaining funds furthermore it has been represented that m will be dissolved after the remaining funds are distributed to charity therefore there is no tax abuse a sec_4 result of the transaction and imposing the a excise_tax is not appropriate here m is the court accordingly based on the information submitted we have concluded that none of the transfers to the charities of funds held by u dependent care plan will be treated as a reversion under imposition of the percent excise_tax under sec_4 the health care plan and the ticn of the code or result in the 3‘ -he code on mor o none of the transfers to the charities of funds held by dependent care plan will result in unrelated business taxas c inccme to mor o c umuer ins health care plan and the oe wd a this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent we are informing the ohio te_ge customer service office of this ruling because this letter could help resolve any question about o's exempt status a copy of it should kept in its permanent records if there are any question about this ruling please contact the person whose name and telephone number are shown in the heading of this letter for other matters including questions concerning reporting requirements please contact the ohio te_ge customer service office sincerely yours jaseph chasin acting manager exempt_organizations technical group oe
